               Case 3:19-ap-00007-CJJ            Doc 31      Filed 01/07/20        Page 1 of 11



                                            ORDERED.

     Dated: January 07, 2020




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov

     In re:                                                        )
                                                                   )
     ASBEL VICIEDO,                                                )   Case No. 3:18-bk-03184-JAF
                                                                   )   Chapter 7
                       Debtor.                                     )
                                                                   )

                                                                   )
     CREAL DALLAS, LLC,                                            )
                                                                   )   Adv. No. 3:19-ap-00007-JAF
                       Plaintiff,                                  )
     vs.                                                           )
                                                                   )
     ASBEL VICIEDO,                                                )
                                                                   )
                       Defendant.                                  )
                                                                   )


                     MEMORANDUM, DECISION AND FINDINGS OF FACT

              Plaintiff Creal Dallas, LLC (“Creal”) sues Defendant-Debtor Asbel Viciedo (“Debtor”)

objecting to the dischargeability of a debt under 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(6). 1

After a full day trial on November 26, 2019, and the receipt of written closing arguments on

December 20, 2019, the Court finds as follows:


1
    Statutory references are to 11 U.S.C. § 523 (“Code” or “Bankruptcy Code”), unless otherwise stated.
        Case 3:19-ap-00007-CJJ         Doc 31      Filed 01/07/20    Page 2 of 11



                                         Jurisdiction
       Jurisdiction is proper under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under

28 U.S.C. § 157(b)(2)(I).

                                       Findings of Facts
       Debtor owned and operated a business called “Only Used Trucks.” The corporate name

of the business was Hammerhead Motors LLC (“Hammerhead”). Through Hammerhead,

Debtor purchased used trucks at auction and resold the trucks at its retail locations.

Hammerhead’s niche market was sale of used trucks to undocumented workers who did not

have a social security number.

        In 2016, Creal was heavily involved in sub-prime financing through AFS Acceptance

(“AFS”), a company that later merged into Creal. AFS was impressed with Hammerhead’s

used truck sales to undocumented workers and saw sought an opportunity to extend sub-prime

financing to these individuals by developing a relationship with Hammerhead. Hammerhead,

for its part, saw an opportunity to further exploit its niche and generate additional income by

referring its customers for sub-prime financing.

       Thus, in April 2016, Hammerhead and Creal/AFS decided to see if they could develop

some synergies with floor plan financing and sub-prime consumer financing. At the time,

Hammerhead had a $6.0 million floor plan arrangement with another lender. Nevertheless, to

further a potentially lucrative relationship with Creal, Hammerhead entered into two

agreements (i) a $1.5 million floor plan financing arrangement with Creal to finance the

purchase of used trucks at auction (the “Floor Plan Agreement”) and (ii) an agreement with

AFS to share revenues from sub-prime financing extended to Hammerhead’s customers (the

“Dealer Agreement”).



                                               2
          Case 3:19-ap-00007-CJJ                Doc 31       Filed 01/07/20         Page 3 of 11



         As part of the Floor Plan Agreement, Hammerhead executed a promissory note for $1.5

million and a security interest, in favor of Creal, for vehicles purchased by Hammerhead under

Floor Plan Agreement. Debtor also personally guaranteed Hammerhead’s obligations under

the Floor Plan Agreement.               Significantly, this was Creal’s first floor plan financing

arrangement.

         Under the Dealer Agreement, Hammerhead was charged with sending customer credit

applications to AFS to be evaluated for sub-prime financing. 2 If AFS agreed to provide

financing, Hammerhead was entitled to a cut of the financing revenues. But AFS retained sole

discretion to determine whether to extend financing to any Hammerhead customer.

         The experiment was short lived. Because Creal was new at floor plan financing they

were not registered with the auction company. So, the first time Hammerhead went to purchase

used trucks at auction under the Creal Floor Plan Agreement, the funds were not immediately

available, and Hammerhead had to rely on funds from his other floor plan lender to make its

cash purchases. Creal eventually advanced $500,000 to $600,000, but as a result of the initial

snafus, some of the used trucks ended up being double floor planned. It is undisputed that

Hammerhead kept the money advanced by Creal and, notwithstanding some title issues, it is

not disputed that Creal had a security interest in the purchased trucks.

         Because of the initial difficulties with the Floor Plan Arrangement, the parties discussed

using the Dealer Agreement to pay back Creal for the funds that were not needed to purchase

the used trucks at auction because they came too late. Unfortunately, however, the relationship




2
 The Dealer Agreement states that all contracts were to be sent to AFS for consideration, but, at trial, the parties
generally agreed that only candidates for sub-prime financing would be sent and considered by AFS.



                                                         3
            Case 3:19-ap-00007-CJJ        Doc 31      Filed 01/07/20      Page 4 of 11



with AFS also quickly unraveled and no sub-prime loans were ever issued under Dealer

Agreement.

           On June 15, 2016, Creal sent an attorneys’ demand letter to Hammerhead and Debtor

claiming that $513,531.40 was due under the Floor Plan Agreement. When negotiations broke

down, Creal seized the vehicles identified as its collateral. Only one vehicle, a 2007 Chevy

Silverado, was not located and recovered by Creal (the “Missing Truck”).

           Thereafter, Creal filed suit against Hammerhead and Debtor for breach of contract. A

settlement was reached quickly, and Hammerhead and Debtor agreed to repay $387,934.01 to

Creal (the “Settlement”). 3 Hammerhead and/or Debtor paid approximately $243,000 to Creal

under the Settlement before defaulting. Notwithstanding Hammerhead’s partial payments, the

Settlement entitled Creal to a judgment for the full $387,934.01 in the event of a default.

                                             Discussion
           Initially, Creal maintained that its judgment for $387,934.01 is non-dischargeable

under section 523(a)(2)(A)). 4 After trial, Creal argued, in the alternative, that it is entitled to a

non-dischargeability judgment just for those payments not made under the Settlement.

           Section 523(a)(2)(A) excepts from discharge debts for money obtained by “false

pretenses, a false representation, or actual fraud, other than a statement respecting the debtor

and or an insider’s financial condition.” Creal argues that Debtor fraudulently induced Creal

into to Floor Plan Agreement and never intended to repay the funds advanced by Creal. Debtor

argues that the relationship with Creal was simply a business transaction gone bad.




3
    Compl. at ¶¶ 17-18; Doc. 27-7
4
    11 U.S.C. § 523(a)(2)(A)



                                                  4
          Case 3:19-ap-00007-CJJ                Doc 31       Filed 01/07/20         Page 5 of 11



          Creal’ Complaint also alleges that the its judgment is non-dischargeable under section

523(a)(6) and/or that the loss of the Missing Truck was a willful and malicious collateral

conversion that is non-dischargeable under the same statutory provision. Section 23(a)(6)

excepts from discharge debts from discharge “for willful and malicious injury by the debtor to

another entity or the property of another entity.” 5

                                                Burden of Proof

         Creditors seeking an exception to discharge under section 523 bear the burden of proof

and must establish their claims by preponderance of the evidence. 6 In addition, exceptions to

discharge are construed narrowly to ensure that the “honest but unfortunate debtor” is afforded

a fresh start. 7 The reasons for denying a discharge ... “must be real and substantial, not merely

technical and conjectural.” 8


                                             Section 523 (a)(2)(A)

         To establish its claim under § 523(a)(2)(A), Creal must prove that, at the time the

promise was made, Debtor knew that he could not fulfill the promise or had no intention of

fulfilling the promise. 9 As the Eleventh Circuit Court explains:

         Courts have generally interpreted § 523(a)(2)(A) to require the traditional elements
         of common law fraud. A creditor must prove that: (1) the debtor made a false
         representation to deceive the creditor, (2) the creditor relied on the


5
  11 U.S.C. § 523(a)(6)
6
  In re Miller, 39 F.3d 301, 304 (11th Cir. 1994) quoting Grogan v. Garner, 498 U.S. 279, 111 S.Ct. 654, 112
L.Ed.2d 755 (1991); see also In re Soderstrom, 524 B.R. 835 (Bankr. M.D. Fla. 2015)
7
  Birmingham Trust Nat'l Bank v. Case, 755 F.2d 1474, 1477 (11th Cir.1985); see also Caspers v. Van Horne,
823 F.2d 1285, 1287 (8th Cir.1987) (“[E]vidence presented must be viewed consistent with congressional intent
that exceptions to discharge be narrowly construed against the creditor and liberally against the debtor, thus
effectuating the fresh start policy of the Code.”)
8
  In re Miller, 39 F.3d at 304; see also In re Moore, 508 B.R. 488, 494 (Bankr. M.D. Fla. 2014), aff'd, 619 F.
App'x 951 (11th Cir. 2015)(stating “like objections to discharge, exceptions to the dischargeability of a particular
debt are also strictly construed in favor of the debtor”).
9
  In re Monson, 661 F. App'x 675, 680 (11th Cir. 2016)



                                                         5
          Case 3:19-ap-00007-CJJ               Doc 31      Filed 01/07/20         Page 6 of 11



        misrepresentation, (3) the reliance was justified, and (4) the creditor sustained a
        loss as a result of the misrepresentation. 10
        To except a debt from discharge under section 523(a)(2)(A), the false representations

giving rise to the debt must have been knowingly and fraudulently made. 11 It is also necessary

that the other party relied on the representation. 12 A misrepresentation by a debtor of his or her

intention to perform contractual duties may be a false representation under section

523(a)(2)(A). Intent not to perform may be inferred from the fact that the debtor failed to take

any steps to perform under the contract. 13


        There are three ways to establish fraud under 523(a)(2)(A) false pretenses, false

representations, or actual fraud. False pretenses is broadly construed:

        The concept of false pretenses is especially broad. It includes any intentional
        fraud or deceit practiced by whatever method in whatever manner. False
        pretenses may be implied from conduct or may consist of concealment or non-
        disclosure where there is a duty to speak, and may consist of any acts, work,
        symbol, or token calculated and intended to deceive. 14
A “false representation” under the statute may be “demonstrated through conduct, and a spoken

or written statement is not required.” 15 Actual fraud is “deception or trickery committed with

wrongful intent.” 16 A plaintiff is induced to enter into a contract when the defendant makes a

knowingly false representation to the plaintiff, and the plaintiff relies on such statements when

entering into the contract. 17



10
   In re Bilzerian, 153 F.3d 1278, 1281 (11th Cir.1998).
11
   4 Collier on Bankruptcy ¶ 523.08[l][d], at 523–44.9; In re Shusteric, 380 B.R. 58, 65 (Bankr. M.D. Fla. 2007)
12
   4 Collier on Bankruptcy ¶ 523.08[l][d], at 523–44.9
13
   Jokay Co. v. Mercado (In re Mercado), 27 C.B.C.2d 1356, 144 B.R. 879 (Bankr. C.D. Fla. 1992);
14
   Holland Builders, Inc. v. Lloyd (In re Lloyd), 549 B.R. 282, 292 (Bankr. M.D. Fla. 2016) (quoting Taylor v.
Wood (In re Wood), 245 F. App’x 916, 918 (11th Cir. 2007))(emphasis added)
15
   In re Zaidel, 553 B.R. 655, 663 (Bankr. E.D. Wis. 2016)
16
   In re Utter, 2017 WL 1091875, at *3 (Bankr. M.D. Fla. Mar. 22, 2017) (citing Husky Int’l Electronics, Inc. v.
Ritz, 136 S. Ct. 1581, 1586 (2016)).
17
   In re McClain, 138 B.R. 294, 297 (Bankr. M.D. Fla. 1992)(finding plaintiff knowingly misrepresented the
worth and potential of a distributorship to induce defendants to enter into a contract).



                                                       6
         Case 3:19-ap-00007-CJJ             Doc 31      Filed 01/07/20       Page 7 of 11



        Here, the evidence of Mr. Viciedo’s alleged fraudulent inducement or false pretenses

under § 523(a)(2)(A) is his failure to promptly return the cash advanced by Creal under the

Floor Plan Agreement. 18 This retention of funds obviously occurred after the Floor Plan

Agreement was executed and after the logistical problem of Creal’s inability to deal directly

with the auction company became apparent.               Hammerhead’s failure to return the funds

immediately also may be reasonably explained by subsequent discussions to to repay the floor

plan advances by set offs against amounts to come due to Hammerhead under the Dealer

Agreement.

        Further evidence supports Debtor’s argument that the Floor Plan Agreement was simply

a bad business deal. Hammerhead entered into the Floor Plan Agreement with Creal to make

money on the Dealer Agreement with AFS. Creal’s main focus (through AFS) was to obtain

access to Hammerhead’s customers for sub-prime financing. Credible testimony reflected a

sincere desire by both parties to advance the business relationship and to make the arrangement

work at the onset. The relatively small floor plan arrangement (in comparison to Hammerheads

arrangements with his primary lender) was an experiment, but had the promise of enhancing a

potentially lucrative relationship.

        Even events after the fact demonstrate Debtor’s original intent was to perform under the

Floor Plan Agreement. Other than the Missing Truck, Creal was able to repossess the secured

vehicles. Although the repossession may have occurred under the cover of night, no evidence

suggested that Hammerhead or Debtor interfered with that process. It is also telling that




18
  Creal also argues that no sub prime financing was extended under the Dealer Agreement. But Creal/AFS does
not assert any breach of the Dealer Agreement. Moreover, evidence was presented that at least a few
applications were sent to AFAS for consideration. None were accepted by AFS and the applications may not
have been completed before the relationship soured.



                                                    7
          Case 3:19-ap-00007-CJJ                Doc 31       Filed 01/07/20         Page 8 of 11



Hammerhead and Debtor quickly resolved the breach of contract litigation and made substantial

payments to Creal under the Settlement.

         In light of all of the circumstances, Creal failed to meet its burden of proving a

fraudulent inducement. On the other hand, there is ample evidence that the arrangement was

simply an ill-conceived business relationship that mercifully ended quickly. In entering into the

Floor Plan Agreement (as opposed to the Dealer Agreement), Creal was new to the game and

may have fallen short in its due diligence of Hammerhead’s finances and liquidity, instead

relying too much on the personal relationship between Debtor and one of the officers of AFS.

Accordingly, the Court will enter judgment for Debtor on Creal’s section 523(a)(2)(A) claim.

                                               Section 523(a)(6)

         To establish a nondischargeable debt under § 523(a)(6), the debt must be the result both

willful and malicious injury. 19 A debtor is “responsible for a ‘willful’ injury when he or she

commits an intentional act the purpose of which is to cause injury or which is substantially

certain to cause injury.” 20 The term “malicious” is defined as “wrongful and without just cause

or excessive even in the absence of personal hatred, spite or ill-will.” 21 The “mere failure to

abide by contractual obligations is not sufficient to sustain an exception to discharge” under §




19
   Courts frequently mesh the separate requirements of willfulness and maliciousness into a single inquiry. This
is incorrect. As one court of appeals observed: “Congress tells us in § 523(a)(6) that malice and willfulness are
two different characteristics. They should not be lumped together to create an amorphous standard to prevent
discharge for any conduct that may be judicially considered to be deplorable.” In re Long, 774 F.2d 875, 881
(8th Cir.1985)
20
   In re Thomas, 288 Fed. Appx. 547, 549 (11th Cir. 2008)(unpublished)
21
   Lee v. Ikner (In re Ikner), 883 F.2d 986, 991 (11th Cir.1989)(quoting Sunco Sales, Inc. v. Latch (In re Latch),
820 F.2d 1163, 1166 n. 4 (11th Cir.1987)).



                                                         8
          Case 3:19-ap-00007-CJJ              Doc 31       Filed 01/07/20        Page 9 of 11



523(a)(6). 22 When financial harms are alleged, it must be shown that the debtor “actually knew,

at the time of the intentional act, that injury was substantially certain to result.” 23


        To the extent that Creal’s complaint lumps all of its allegations into one count, Creal

failed to prove that its breach of contract deficiency judgment was the result of a willful and

malicious injury. Instead, at trial, Creal focused on its willful conversion of collateral claim for

the Missing Truck.

        Conversion of collateral can be a willful and malicious injury under the Bankruptcy

Code. For example in, In re Monson, the Eleventh Circuit held a debt arising out of a Chapter

7 debtor’s unauthorized removal of computer equipment subject to the creditor’s security

interest was non-dischargeable in bankruptcy as debt for debtor’s willful and malicious injury

under 523(a)(6). 24 The debtor’s actions in absconding with the equipment known to be held by

a security interest was found to be a willful and malicious injury. The Eleventh Circuit in

Monson recognized that

        Bankruptcy courts within this Circuit have held that, whether or not a
        lienholder's security interest is properly perfected or recorded, where the debtor
        has knowledge of the lienholder's claim and subsequently sells or disposes of
        the property at issue without notice to the lienholder, that act constitutes a willful
        and malicious injury under § 523(a)(6). 25
        Bankruptcy courts also have held that an individual debtor who, as an officer of a

corporation, actively participates in the conversion of collateral, is personally liable to the



22
   In re Gelinas, No. 05-36668-BKC-PGH, 2008 WL 5640701, at *6 (Bankr. S.D. Fla. Nov. 12, 2008)(quoting
Calumet v. Whiters (In re Whiters), 337 B.R. 326, 339 (Bankr.N.D.Ind.2006)); see also Lockerby v. Sierra, 535
F.3d 1038 (9th Cir. Aug. 7, 2008)(“[I]n breach of contract cases, ‘something more’ is necessary to exempt a debt
from discharge—tortious conduct”)).
23
   Petroleum Realty I, LLC v. McCravy (In re McCravy), 2015 WL 3916811, at *9 (Bankr. S.D. Fla. 2015); Kane
v. Stewart Tilghman Fox & Bianchi Pa (In re Kane), 755 F.3d 1285, 1293 (11th Cir. 2014).
24
   In re Monson, 661 F. App'x 675 (11th Cir. 2016)
25
   In re Monson 661 F. App'x at 684; see also Chrysler Credit Corp. v. Rebhan, 842 F.2d 1257 (11th Cir. 1988)
(corporate officer who personally guaranteed corporate borrower's debt and then converted collateral committed
willful and malicious injury); Ford Motor Credit Co. v. Owens, 807 F.2d 1556 (11th Cir. 1987) (same).



                                                       9
         Case 3:19-ap-00007-CJJ                Doc 31         Filed 01/07/20        Page 10 of 11



injured party and the debt is non-dischargeable pursuant to § 523(a)(6). 26 In Owens, the debtor

was an officer, director, and majority shareholder of an automobile corporation and personally

guaranteed a debt similar for floor financing. The Owens debtor “was in charge of the day-to-

day activities, sold automobiles without remitting the proceeds to [the Creditor], and transferred

money from the dealership to another corporation he (the debtor) owned while failing to make

any notation on the records.” 27 The court found “an officer of a corporation acts willfully if he

is in control of the actions taken by the business, and “maliciously” if he is aware that these

actions taken violate the property rights of another.” 28


         Applying these standards, Debtor was responsible for the day to day activities of the

Hammerhead’s used truck sales and operations. 29 Debtor also knew the Missing Truck was

subject to Creal’s lien, and Debtor (acting through Hammerhead) accepted the money from

Creal under the Floor Plan Agreement. The glaring hole in Creal’s case, however, is that no

evidence was presented that the Missing Truck was ever on Hammerhead’s lot or that

Hammerhead or Debtor sold the Missing Truck and kept the money. The only testimony related

to the Missing Truck was Creal’s final witness who testified that the Missing Truck simply was

not on the lot.

         In addition, at best, Creal’s claim for willful and malicious collateral conversion is

limited to the value of the Missing Truck. 30 But, after repossessing all of its collateral except

the Missing Truck, Hammerhead actually paid Creal approximately $243,000 under the



26
   Ford Motor Credit Co. v. Owens, 807 F.2d at 1559
27
   In re Penton, 299 B.R. 701, 705 (Bankr. S.D. Ga. 2003)(summarizing Owens)
28
   Id.
29
   “[A] business person will be held to a higher standard than an ordinary individual where it is clear that the
business person would be more knowledgeable of the natural consequences of his acts.” Id. at 705
30
   See, e.g., In re Reid, 598 B.R. 674, 684 (Bankr. S.D. Ala. 2019).



                                                         10
         Case 3:19-ap-00007-CJJ                Doc 31        Filed 01/07/20       Page 11 of 11



Settlement. So, on this record, even if Creal had established a viable claim for conversion of

the Missing Truck, who is to say that Creal’s conversion claim has not already been satisfied.

         Accordingly, Creal also has not met its burden in establishing a claim for non-

dischargeability under section 523(a)(6). 31


         Based on these findings, Debtor’s remaining obligation to Creal is subject to discharge

and separate judgment will be entered in favor of the Debtor/Defendant.



Service of this Order other than by CM/ECF is not required. Local Rule 9013-3(b).




31
  The evidence presented by Creal stands in sharp contrast to what happened in In re Reid, 598 B.R. at 684.
There, the evidence established that debtor sold a piece of collateral and used the money to bail out her boyfriend
from jail. The debtor also testified that she understood that selling the collateral and keeping the money would
harm her creditor. No similar evidence was presented by Creal.



                                                        11
